Citation Nr: 0309073	
Decision Date: 05/14/03    Archive Date: 05/20/03

DOCKET NO.  01-02 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied benefits sought in November 2000, 
and the veteran appealed its decision.  A hearing was held at 
the RO before the undersigned member of the Board of 
Veterans' Appeals (Board) in June 2000.


FINDINGS OF FACT

1.  The RO last denied service connection for a back disorder 
in April 1962.  

2.  Since that decision, evidence submitted in support of the 
application to reopen is cumulative or not material.


CONCLUSIONS OF LAW

1.  The RO's April 1962 rating decision denying service 
connection for a back disorder is final.  38 U.S.C. § 4005(b) 
(1958); 38 C.F.R. § 3.104(a) (1956, Supp. 1962).

2.  New and material evidence sufficient to reopen the claim 
has not been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA 
expressly consider the provisions of the VCAA, and its 
development and adjudication of the claim was consistent with 
them and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2002), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties including in the January and May 1999 
VA Forms 21-526, VA's November 2000 rating decision, the 
December 2000 statement of the case, the June 2002 hearing 
before the undersigned wherein the record was left open so 
that the veteran could submit records from his old insurance 
company or union, the September 2002 VCAA letter the RO sent 
the veteran, and the November 2002 supplemental statement of 
the case.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Service medical records were obtained in July 1960, 
when it was noted that the veteran had alleged treatment for 
a back condition in November 1957 at the station hospital in 
Ft. Benning, Georgia.  In March 1962, the veteran provided 
more information.  Information he provided was forwarded to 
the service record facility which conducted another search 
and found no additional medical records.  In April 2000, a 
search for service inpatient clinical records for a back 
condition from November 1956 to January 1957 was requested.  
No hospital records were found and the information provided 
indicated that records were destroyed in 1973.  VA and 
private medical records and lay statements have been 
requested and obtained.  Reasonable attempts were made to 
obtain identified relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.  An additional 
examination is not necessary under the VCAA because no 
reasonable possibility exists that an examination this remote 
from service would prove the occurrence of the claimed 
in-service back injury and because the evidence does not 
indicate that the disability may be associated with the 
veteran's service.  In regard to the existence of a 
disability, VA treatment records are on file and constitute 
VA examinations.  38 C.F.R. § 3.326 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or the 
changes to 38 C.F.R., VA's development and adjudication of 
the veteran's claim was consistent with the VCAA and the 
amendments to 38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no 
further action is necessary.  VA's duties have been 
fulfilled.

Factual background and analysis

The RO denied service connection a back disorder in September 
1960.  

At the time of its decision, there were no service medical 
records showing a back injury in service, the veteran had 
denied having or having had back disorder symptoms at the 
time of his service separation examination on November 8, 
1957.  His service separation examination revealed a normal 
spine, neurological system, and lower extremities.  A 
November 8, 1957 chest X-ray was negative.  All of his 
profiles were 1 and the examiner reported that he had had no 
significant medical history.

The veteran claimed service connection for a back disability 
in May 1960, indicating that he had been treated for a back 
condition in service in November 1957.  When he was asked to 
list any civilian physicians or other individuals who knew 
about any injury which he had during or after service, he did 
not list any.  

An April to May 1960 VA hospital narrative summary reports 
that the veteran was in basic training in November 1957 and a 
truck tire struck his hip and he was knocked down.  The 
veteran reported that he had had no pain at that time, but 
that since that time, he had had some back pain.  He thought 
that this might be related to varicose veins and had gone to 
the base hospital at Fort Benning, Georgia.  He had received 
some back support, but he continued to have back pain and 
X-rays of the lumbosacral spine had been taken and he had 
received some medication from the hospital but he was still 
having back pain occasionally.  In January 1958, the veteran 
was discharged.  He continued to have bouts of back pain.  He 
was driving a tractor about 9 weeks prior to the current 
admission and noted some hip stiffening.  He also noted left 
hip pains 3 weeks prior to admission.  This pain radiated 
into the posterior thigh and into the calf.  The pain also 
went down to the dorsum of the foot, but there was no 
paresthesias or numbness.  Sneezing aggravated the back pain.  
The pain became worse and the veteran was very disturbed and 
came to the VA hospital for evaluation.  X-rays of the lumbar 
spine were negative.  Physical examination was within normal 
limits except for marked reflex motion in the lumbar spine.  
Straight leg raising test was positive at 30 degrees on the 
left, there was some hamstring tightness on the right, there 
was no sensory change, ankle jerk was slightly diminished on 
the left, and there was no atrophy or motor weakness.  The 
veteran was placed in pelvic traction and given medicine and 
a belt.  The final diagnosis was herniated nucleus pulposis 
at L-5, S-1 on the left.  A history of a lumbar strain and 
army records of such disability while in the service was 
reported.  

In September 1960, the RO notified the veteran that it had 
concluded that his back condition was not incurred or 
aggravated in service.  It advised him that available records 
did not show that he received treatment for this condition 
during service and that it was not recorded in his report of 
his examination at the time of his discharge.  

In March 1962, the veteran applied to reopen.  He stated that 
in either October or November 1957, he was stuck in the low 
back by a bouncing truck wheel.  About a week later, his 
sergeant insisted he go to sick call as he could not do 
calisthenics.  He went to the medical clinic and was referred 
without examination to the post hospital outpatient clinic.  
There he was examined by a doctor who had him lie on a table 
while he manipulated his legs and tested his reflexes.  He 
then sent the veteran to X-ray where they took four pictures 
in various positions of his back.  He then returned to the 
first examiner, who said he had a lumbar strain.  He was 
given liniment and a heel lift for the left shoe.

The RO denied the claim in April 1962 after considering a 
1956 X-ray and a November 8, 1957 X-ray which had been 
transferred to VA for consideration.  It also considered an 
August to September 1960 VA hospital narrative summary 
showing treatment for acute lumbosacral strain.  It noted 
that no additional service records were found to support the 
claim of service connection of his back condition.  


In essence, in September 1960, the RO denied the veteran's 
claim since the evidence was not probative of an in-service 
incurrence of a back injury, and in April 1962 it continued 
the denial because that had fact had not changed.  The 
evidence at that time included lay assertions of in-service 
injury, assertions of continuity of symptoms and evidence of 
post service disability, including a herniated disc and 
strain.  Since the veteran did not appeal the RO's April 1962 
decision, it became final.  38 U.S.C. § 4005(b) (1958); 
38 C.F.R. § 3.104(a) (1956, Supp. 1962).  New and material 
evidence warrants reopening.  38 U.S.C.A. § 5108.  Under 
38 C.F.R. § 3.156 as applied for claims received prior to 
August 29, 2001, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Evidence is new when it is not cumulative 
of evidence previously considered.  It is material when it is 
relevant and probative, and is so significant that it must be 
considered in order to fairly evaluate the merits of a claim.  
38 C.F.R. § 3.156.  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a) (2002)).

In January 1999, the veteran requested service connection.  
When asked to list civilian health care providers who had 
treated him for back injury, he listed only VA.  When he was 
asked to list persons other than physicians who know any 
facts about injury during or since service, he indicated that 
the question was not applicable.

In May 1999, the veteran indicated that he had received 
service treatment from 1957 to 1960 for a back injury.  He 
indicated that his father and B.Y. knew of it in January 
1958, after service.  He listed treatment at the DiRenna 
Clinic from 1958 to 1960, and at the VA hospital in 1960, and 
that he had been to the DiRenna Clinic many times.  

A June 1960 VA hospital surgery report received in February 
2000 reveals that the veteran had a left partial 
hemilaminectomy L5-S1 and removal of extruded disc.

January and February 2001 lay statements have been received.  
In January 2001, the veteran's father indicated that the 
veteran was injured in service and was really hurting when he 
came home in 1958.  When he had been in the service, they did 
not know what was wrong with him and when he got out, all the 
places he went to for treatment did not know either.  He did 
not know he could go to VA.

In January 2001, E.Y. stated that when the veteran came home 
from the army in 1958, he had something wrong with his back.  

In February 2001, the veteran's brother indicated that the 
veteran had something wrong with his back when he came home 
from the army in 1958.  He went to various places for 2 years 
but no one knew what was wrong with his back.  That is when 
he went to VA.  

R.N. stated in an undated letter received in February 2001 
that when the veteran returned to the Kansas City area in 
1958, he suffered from chronic back pain, and that this pain 
obviously was caused from an injury incurred while in the 
service.

During the hearing before the undersigned in June 2002, the 
veteran indicated that after service, he belonged to the 
Teamsters local and worked for a lumber yard and was covered 
by private medical insurance.  He had been treated by private 
health care providers after service between 1958 and 1960, 
and he had told the insurance company that he had not injured 
his back on the job.  

In July 2002, R.N. indicated that he remembered bringing the 
veteran to the clinic which treated the Teamsters on several 
occasions after the veteran returned from the army in 1958 
and 1959 for treatment on his back.  

In July 2002, E.Y. stated that she and her brother had been 
employees of the lumber company and took the veteran to that 
clinic in 1958 and 1959.

The statements received from the veteran, his relatives, and 
his acquaintances are cumulative.  At the time of the prior 
denial, the veteran had asserted that there had been a back 
injury, specifically an injury in October or November 1957.  
Lay assertions that there had been an in-service injury, even 
with a change in date, are cumulative.  Such lay assertion, 
even when presented as testimony, had previously been 
advanced.  Evans v. Derwinski, 3 Vet. App. 193, 195 (1992).  
There has also been lay evidence and testimony to the effect 
of continuity.  However, at the time of the prior denial the 
evidence included his statements to the effect that he had 
had an injury in service and continued to have back pain.  
The additional statements are not new.  Anglin v. West, 203 
F.3d 1343 (Fed. Cir. 2000).

The veteran has also submitted post service treatment 
records.  However, such records are cumulative.  The 
existence of a post service disability had previously been 
established.  Evidence that confirms a previously established 
fact is not new and material.  Henderson v. Brown, 6 Vet. 
App. 45, 48. (1993).

The record also includes assertions that the veteran had been 
treated either immediately or soon after service.  However, 
the veteran was provided an opportunity to submit such 
records.  A mere allegation of treatment, without more, is 
not new and material evidence.  The veteran was informed of a 
defect in the evidentiary record and provided an opportunity 
to correct such defect.  

The veteran has also submitted as statement from Dr. DiRenna, 
noting that the veteran had a medical plan from 1958 to 1985.  
The medical records were not available.  The document has no 
probative value.  Whether the veteran had insurance is not 
germane.  The fact that he was covered by insurance does not 
establish that he was seen for back pathology or that back 
pathology is related to service.  Similarly, the submission 
of personnel records does not tend to prove or disprove any 
material element of this claim.  The documents do not tend to 
prove or disprove that he had back pathology during service.

In sum, the Board is presented with a prior denial that 
became final.  New and material evidecne has not been 
submitted and the claim is not reopened.

Lastly, in a February 2003 letter, the veteran asserts that 
he was told by the RO that service connection would be 
granted.  His assertion is unsupported in the record.  He 
also reports that he had a hearing before "J."  This is 
incorrect.  He had a hearing before the undersigned.  At no 
time was there any statement to the effect that the Board 
Member thought there had been gross mishandling of the case 
or anything improper by the RO.  Instead, the Board Member 
informed the veteran that he was under an obligation to 
submit new and material evidence, suggested the submission of 
certain types of evidence, and provided the veteran an 
opportunity to submit that evidence, and. 




ORDER

The application to reopen a claim for service connection for 
a back disorder is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

